DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “lie” (as in section “j” of claims 8 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “lie” (as in section “m” of claims 8 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claims 8 and 13 both disclose, “a long second central axis of symmetry…” in sections “h” thereof. However, it is unclear if the claim requires a first central axis of symmetry. In other words, prior to section “h” in claims 8 and 13, no mention of a first central axis of symmetry was provided. In addition, if a first central axis of symmetry is meant to be provided, it is unclear where such an element is shown in the Drawings. Where do the drawings show a first central axis of symmetry? If a first central axis of symmetry was not meant to be provided, the examiner recommends deleting the term “second” in the phrase above in order to clearly define the invention (i.e. “a long central axis of symmetry…”). And, the Specification should be amended accordingly. 
Claims 8 and 13 also both disclose, “a new receiving notch” in sections “i” thereof. However, it is unclear what the structure of receiving notch that makes it a new receiving notch. Is there an older receiving notch? If so, where is this element shown in the Drawings? If not, the examiner recommends deleting the term “new” in order to more clearly define the invention. 
Claims 8 and 13 both disclose, “said new notch being so cut as to be at a bias relative to a lie of said second central axis of symmetry…said threaded hole being so cut perpendicularly relative to a lie of said second central axis of symmetry…” in sections “j” and “m” thereof. However, it is unclear if the first reference of the term “lie” is the same element as the second reference of the term “lie”. In other words, are there two different lies being claimed? In addition, it is unclear what structure forms each lie. The definition of the term “lie” according to merriam-webster.com is defined as being; “to be or to stay at rest in a horizontal position”. From the definition above, it is unclear what structure of the axis of symmetry that forms the horizontal position/lie. Where is the lie shown in the Drawings? Figure 2, also shows the axis being oriented vertically. How does such an axis in a horizontal position? Did the applicant mean to disclose that the notch is at a bias relative to a horizontal portion of each of long notches (1f and 1e)? If so, the examiner recommends amending the claims accordingly. If not, the examiner recommends that the applicant amend the phrase above as follows; “said notch being so cut as to be at a bias relative to said central axis of symmetry…said threaded hole being so cut perpendicularly relative to said second central axis of symmetry…” in order to more clearly define the invention.
And, Claims 8 and 13 both disclose, “said new notch” in sections “j” and “k” thereof. It is unclear if the, “new notch” in each of these sections is the same element as the, “new receiving notch” as disclosed in section “i”. Are there different notches that include a receiving notch and another notch? The examiner  recommends amending the claims such that all similar elements are defined in the same manner in order to prevent confusion when reading the claims.  
Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a splitting device. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a receiving notch cut into interior walling of said first rigid portion…, a seam ripper element including a body portion that is adjacent to a sharp notch portion and has a second notch cut into said body portion…, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch (as in claims 8 and 13), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The closest prior art consists of Michaud et al. (2020/0078926), Herbst et al. (2007/0221016), Sowry et al. (6726516) and Nelson (8151670). 
Michaud et al. disclose an electrical wiring outer coating splitting device, comprising: a sleeve unit (1) including a receiving notch (7) cut into interior walling of said sleeve, said sleeve also including first and second notches (see opposing left and right sides of element 2 in Figure 1) for receiving a handle a handle member portion (C) of a wiring cutting device (Figure 2), said receiving notch being at a bias (see Figure 1) relative to a central axis of symmetry; (i.e. extending along the length of the sleeve 1) and includes a seam removable seam ripper (9) having a sharp notch (9b) and a knob end (9c). 
Michaud et al. lack, first and second rigid portions affixed together from means applied to internal walling portions of the first and second rigid portions, a seam ripper element having a body portion that includes a second notch cut into said body portion, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch.
However, the examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the device, of Michaud et al., with at least a seam ripper element having a body portion that includes a second notch cut into said body portion, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch because such a modification would require a substantial reconstruction, redesign of the elements shown in the primary reference and would require hindsight reasoning. 	
Herbst et al. teach that it is old and well known in the art at the time the invention was made to provide form a grip (60) from a first portion (lower portion of 60 in Figure 10) and a second portion (upper portion of 60 in Figure 20). 
However, the examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the device, of Herbst et al., with at least a seam ripper element having a body portion that includes a second notch cut into said body portion, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch because such a modification would require a substantial reconstruction, redesign of the elements shown in the primary reference and would require hindsight reasoning. 
Sowry et al. teach that it is old and well known in the art at the time the invention was made to provide a grip formed from first and second portions (see left and right portions of 28 in Figure 2b) and include affixation means (26) applied to said first and second portions.
However, the examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the device, of Sowry et al., with at least a seam ripper element having a body portion that includes a second notch cut into said body portion, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch because such a modification would require a substantial reconstruction, redesign of the elements shown in the primary reference and would require hindsight reasoning. 
Nelson teaches of providing a sheath and conductor stripper including a body formed from two elements (Figure 1), wherein the body includes a first notch (29), a second notch (88) or formed as the spaced receiving element (53), affixation means (at 72/74), and aseam ripper (192) (Figures 1-12).
However, the examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the device, of Nelson, with at least a seam ripper element having a body portion that includes a second notch cut into said body portion, a threaded hole cut into said first rigid portion at a locus therein of said receiving notch, said threaded hole being so cut perpendicularly relative to said central axis of symmetry, and a screw unit threadably receivable by said threaded hole and said second notch because such a modification would require a substantial reconstruction, redesign of the elements shown in the primary reference and would require hindsight reasoning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723